DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the response to election / restriction filed on 09/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.
Applicant’s election without traverse of species D (claims 15-20) in the reply filed on 09/28/2021 is acknowledged.
Claim Objections
3.	Claims 17-18 are objected to because of the following informalities:  these claims are missing the period “.” at the end of the sentences.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu US PG-Pub (2013/0099793 A1).
Regarding claim 15, Shimizu discloses a power management apparatus (2) comprising: 
a communicator (23) configured to communicate with a battery sensor (21) configured to detect a voltage, a current and a state of charge (SOC) value of the battery (1,10) (see Figs 1-3; par. [0019], [0038], [0066], [0082]); 
a storage (216) configured to store the voltage, the current and the SOC value of the battery (1,10) (see Figs 1-3; par. [0030], [0033], [0069]); and  33 
DB2/ 34929823.2a controller (22) configured to receive the voltage, the current and the SOC value of the battery (1,10) from the battery sensor (21) through the communicator (23), configured to identify when the battery is on a low charge based on the SOC value of the battery (1,10), and configured to identify a cause of the low charge of the battery (1,10) based on the voltage and the current of the battery (1,10) (see Figs 1-3; par. [0010]-[0011], [0019], [0047]-[0059], [0069]).  
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 16, Shimizu discloses the power management apparatus of claim 15, wherein the controller (22) is configured to identify that the cause of the low charge of the battery (1,10) is a dark current of the vehicle, based on when an average dark current during parking of the vehicle is greater than a reference dark current (see Figs 1-3; par. [0010]-[0011],[0018], [0026],[0029],[0066],[0069],
in addition it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).  

in addition it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).  
Regarding claim 18, Shimizu discloses the power management apparatus of claim 15, wherein the controller (22) is configured to identify that the cause of the low charge of the battery (1,10) is a failure of the generator, based on an average voltage of the battery (1,10) in a regenerative braking of the vehicle 
(see Figs 1-3; par. [0037], [0045]-[0056], [0061], [0073]-[0077], the microcontroller 22 is configured to detect malfunctioning and abnormal conditions in the electrical system of the vehicle as a whole, including a failure on a generator,
in addition it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).  

(see Figs 1-3; par. [0037], [0045]-[0056], [0061], [0073]-[0077], the microcontroller 22 is configured to detect malfunctioning and abnormal conditions in the electrical system of the vehicle as a whole, including a failure on any cell 10 of the battery 10,
in addition it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).  
Regarding claim 20, Shimizu discloses the power management apparatus of claim 15, wherein the controller (22) is configured to identify that the cause of the low charge of the battery (1,10) is a failure of electrical loads contained in the vehicle or a lack of driving time, based on an average current of the battery in other driving except a regenerative braking of the vehicle 
(see Figs 1-3; par. [0037], [0045]-[0056], [0061], [0073]-[0077], the microcontroller 22 is configured to detect malfunctioning and abnormal conditions in the electrical system of the vehicle as a whole, OFF state is considered lack of driving time, also if there is a failure in a load in the vehicle the controller 22 will be notified as the microcontroller manages the operation of the vehicle,
if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114)).
Examiner Note
7.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morisaki (US 2019/0168616 A1) discloses a hybrid vehicle includes an engine, a motor, a power storage device connected to the motor, and an electronic control unit. The electronic control unit executes power storage capacity decreasing control in a current trip and executes power storage capacity recovering control in a next trip when parking at a predetermined point is predicted. The electronic control unit limits execution of the power storage capacity decreasing control in the current trip when heavy-load 
Takahashi et al (US 2017/0291501 A1) discloses a hybrid construction machine that can charge/discharge an electrical storage device appropriately and can suppress stop of an engine accompanying sharp increase of a load. The present invention includes a hybrid controller that controls power of a hydraulic pump and electric power of an inverter in response to storage battery characteristics of the electrical storage device, and an output command unit of the hybrid controller is configured to control at least either one of the power of the hydraulic pump and the electric power of the inverter  on the basis of at least either one of electric current or voltage of the storage battery characteristics and at least either one of temperature or a state of charge of the storage battery characteristics.
Lin et al (US 2014/0372053 A1) discloses a method for a battery pack controller of an electrified vehicle, the battery pack controller including one or more processors, includes identifying N battery cells of a battery pack that includes M battery cells, the N battery cells being weakest battery cells of the battery pack, wherein N is an integer greater than zero and less than M. The method includes determining one or more first parameters for each of the N battery cells, each of the one or more first parameters indicating a parameter for a specific battery cell. The method includes estimating one or more second parameters for the battery pack based on the one or more first parameters for each of the N battery cells, each of the one or more second parameters indicating a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836